Citation Nr: 0209962	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-29 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for prostate cancer.

(The issues of service connection for chronic peripheral 
neuropathy, multiple myeloma, melanoma, and basal cell 
carcinoma, to include as due to Agent Orange exposure are the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal. During a hearing before the undersigned member of the 
Board in June 2002 the appellant raised the issue of service 
connection for bladder cancer.  This issue has not been 
adjudicated by the RO and is referred to the RO for 
appropriate action. 

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for 
chronic peripheral neuropathy, multiple myeloma, melanoma, 
and basal cell carcinoma, to include as due to Agent Orange 
exposure pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing those issues.


FINDING OF FACT

On June 11, 2002, prior to the promulgation of a decision in 
the appeal, the appellant notified the Board that he was 
requesting a withdrawal of his appeal concerning the issue of 
service connection for prostate cancer.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. §§ 7104, 7105 (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  8 
C.F.R. § 20.204(c).  In this case the veteran during a 
hearing before the undersigned member of the Board sitting at 
the RO on June 11, 2002 requested that the issue of service 
connection for prostate cancer be withdrawn from appellate 
consideration.  A copy of the hearing transcript is on file.  
There remains no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the appeal is 
dismissed without prejudice.


ORDER

The appeal concerning the issue of service connection for 
prostate cancer is dismissed


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

